DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 7/23/2022.
Claims 1, 9, and 15 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 7/23/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 9, Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections.	The Examiner respectfully disagrees. Although Applicant’s arguments appear to have resolved the previous issues under 35 U.S.C. 112(b), Applicant’s amendments have introduced additional indefiniteness issues into the independent claims. Please see the 35 U.S.C. 112(b) rejections below for a detailed discussion of these new issues.	Regarding claims 1, 9, and 15, Applicant argues that the prior art does not teach element “(d)(i)” of claim 1, which recites “(i) operating said station in a protocol supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA) and which supports communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist.” Applicant appears to summarize several paragraphs from Cavalcanti regarding IEEE 802.1 time-sensitive networking (TSN) standards and potential wired networking between Access Points (APs). Applicant also notes that there are 103 references to IEEE 802.1 in Cavalcanti. Applicant argues that such disclosure shows that the APs no longer operate autonomously under 802.11, but are controlled by the TSN controller (which is under 802.1) to which they are wired. Applicant further argues that the network in Cavalcanti is not a SINGLE network sharing the same protocol, but an interconnection between two different networks. 	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “a SINGLE network sharing the same protocol”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner would also like to respectfully note that text searching Cavalcanti for “IEEE 802.1” includes hits for “IEEE 802.11”, and that “IEEE 802.1” appears to be mentioned significantly less times than the 103 references Applicant alleges. With regard to Applicant’s emphasis on language regarding wired communication, the Examiner would also like to note that wireless transmission and the use of the IEEE 802.11 protocol is mentioned numerous times in Cavalcanti. For instance, a text search for “802.11” reveals 98 hits throughout Cavalcanti.	With regard to the teachings of the prior art and the argued claim language, Cavalcanti teaches that traffic may include time-sensitive networking (TSN) traffic that has requirements related to time sensitivity such as periodicity, maximum packet/burst size, latency deadlines, and reliability requirements (Cavalcanti; Figs. 5 and 7; [0030]-[0031], [0085]-[0086]). Such TSN traffic having such requirements may be broadly reasonably interpreted as real-time application (RTA) packets that are sensitive to communication delays. The device may thus be broadly reasonably interpreted as operating said station in a protocol which supports communicating real-time application (RTA) packets that are sensitive to communication delays. Cavalcanti further teaches that time sensitive traffic and non-time-sensitive traffic may coexist in the same network (Cavalcanti; Figs. 5 and 7; [0065], [0085]-[0086]). As can be seen in at least paragraph [0086], TSN traffic is described as being transmitted in a traffic stream (TS), and thus the network may be broadly reasonably interpreted as supporting traffic stream (TS) operations. The device may thus be broadly reasonably interpreted as supporting non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist. Cavalcanti may thus be broadly reasonably interpreted as teaching “(i) operating said station in a protocol which supports communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist” However, although Cavalcanti discusses the use of channel sensing (Cavalcanti; [0149], [0158], [0175], [0186]), Cavalcanti does not specifically disclose the protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA). Tomici teaches that IEEE 802.11 communications protocols may include the use of EDCA, which is a prioritized CSMA/CA contention-based access mechanism (Tomici; Table 3; [0038], [0045]-[0046]). The protocol may thus be broadly reasonably interpreted as supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA). Tomici may thus be broadly reasonably interpreted as teaching the protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA). Cavalcanti and Tomici may thus be broadly reasonably interpreted as teaching the entire argued limitation (d)(i) “(i) operating said station in a protocol supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA) and which supports communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist.”	Regarding claims 1, 9, and 15, Applicant argues that the prior art does not teach element “(d)(ii)” of claim 1, which recites “(ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets.” Applicant argues that Cavalcanti is dealing with TSN packets, and not RTA packets. Applicant also argues that the request for establishing TSN traffic comes from outside the IEEE 802.11 network from a TSN controller operating under IEEE 802.1.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As was also discussed with regard to limitation “(d)(i)” above, Cavalcanti discusses the use of wireless transmission and IEEE 802.11 numerous times throughout the reference (“802.11” is recited 98 times in Cavalcanti). With regard to Applicant’s argument that Cavalcanti teaches TSN packets and not RTA packets, as was also discussed above with regard to the previous argument, Cavalcanti teaches that traffic may include time-sensitive networking (TSN) traffic that has requirements related to time sensitivity such as periodicity, maximum packet/burst size, latency deadlines, and reliability requirements (Cavalcanti; Figs. 5 and 7; [0030]-[0031], [0085]-[0086]). Such TSN traffic having such requirements may be broadly reasonably interpreted as real-time application (RTA) packets that are sensitive to communication delays. Therefore, without further definition in the claims regarding RTA packets, the packets described in Cavalcanti may be broadly reasonably interpreted as RTA packets. Cavalcanti further teaches that real-time application packets and non-real-time application packets may coexist in the network (Cavalcanti; Figs. 5 and 7; [0065], [0085]-[0086]). At least paragraph [0086] (as well as the majority of the Cavalcanti reference) also discusses transmission of TSN traffic (i.e., RTA packets) according to its requirements (Cavalcanti; Figs. 5 and 7; [0065], [0085]-[0086]). Such transmission of TSN traffic according to its requirements in combination with the coexistence of real-time application packets and non-real-time application packets may be broadly reasonably interpreted as distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets. Cavalcanti and Tomici may thus be broadly reasonably interpreted as teaching the entire argued limitation (d)(ii) ““(ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets.”	Regarding claims 1, 9, and 15, with regard to elements (d)(iii) – (d)(iv) of claim 1, Applicant argues that the amendment of claim 1 makes it clear that both the initiator station and the responder station are either AP or non-AP stations on the IEEE 802.11 network. Applicant argues that in contrast the initiator in Cavalcanti is always the IEEE 802.1 TSN controller, which controls and synchronizes the APs operating on IEEE 802.11.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that a device that transmits a request may be broadly reasonably interpreted as an “initiator station” using a broadest reasonable interpretation. Furthermore, as was also previously discussed in the prior art rejection, activation of a TSN stream may be initiated by a STA (e.g., the ADDTS request) (Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]) and thus the STA may be broadly reasonably interpreted as the initiator station (contrary to Applicant’s assertion that only the IEEE 802.1 TSN may be the initiator). IEEE 802.11 standards are discussed throughout Cavalcanti as being used for communication between devices such as user devices and APs (Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)). The initiator station and responder station may thus be broadly reasonably interpreted as being either an AP or non-AP station on the IEEE 802.11 network contrary to Applicant’s argument.	Regarding claim 9 and the combination of Cavalcanti and Tomici, Applicant argues that Tomici neither supports RTA packets in the manner recited in the instant claims, nor would it be combinable with Cavalcanti without changing the operating principles of the Tomici reference in combining an 802.1 TSN controller as in the Cavalcanti reference.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. In response to applicant's arguments against Tomici individually (e.g., “Tomici neither supports RTA packets in the manner recited in the instant claims”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was discussed in detail in the response to arguments above as well as in the claim rejections below, Cavalcanti is being relied upon to teach RTA packets in the manner recited in the instant claims. The Examiner also disagrees that the teachings from Tomici would not be combinable with Cavalcanti. Contrary to Applicant’s assertion that Cavalcanti teaches only an 802.1 wired network, IEEE 802.11 standards are discussed throughout Cavalcanti as being used for communication between devices such as user devices and APs (Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)). Teachings in Tomici regarding wireless communication using IEEE 802.11 may thus be reasonably combined with teachings in Cavalcanti regarding IEEE 802.11. The Examiner would also like to note that both Cavalcanti and Tomici are classified in wireless classes in H04W, including the same class of H04W 84/12. The teachings in Tomici may thus be reasonably combined with the teachings in Cavalcanti.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the claim has been amended to recite “(iii) receiving a request for establishing a traffic stream (TS) for an RTA session from another station operating as an initiator station, as received at the station operating as a responder station,” but the term “the station operating as a responder station” is unclear. For instance, it is unclear if “the station operating as a responder station” is intended to be directed to the claimed apparatus or to some other “station operating as a responder station.” At first glance such language appears to state that the claimed apparatus receives a request as it was received at some other station operating as a responder station, but the only antecedent basis for “the station” appears to be the claimed apparatus itself (e.g., “the apparatus comprising: a wireless communication circuit, as a station which is either an access point (AP) or non-AP station”). It is therefore unclear if “the station operating as a responder station” is some different device (and thus the claimed apparatus receives a request “as received” at such a different device), if “the station operating as a responder station” is intended to be the same as the claimed apparatus (and thus “as received at the station operating as a responder station” is simply intended to state that the apparatus is the responder station), or if some other interpretation was intended. Claim 1 is thus indefinite. For the purpose of this examination, the Examiner will interpret such claim language reasonably broadly wherein “the station operating as a responder station” is potentially the same as the claimed apparatus.	Regarding claim 9, the claim has been amended to recite “(iii) receiving a request for establishing a traffic stream (TS) for an RTA session from another station operating as an initiator station, at a station operating as a responder station,” but the term “a station operating as a responder station” is unclear. For instance, it is unclear if “a station operating as a responder station” is intended to be directed to the claimed apparatus or to some other “station operating as a responder station.” At first glance such the separately recited “a station operating as a responder station” appears to be a different device from the claimed apparatus, but the claim language goes on to require that the claimed apparatus perform operations as the responder station (e.g., “(iv) checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session from the initiator station; (v) responding, with indications on whether to accept or deny the traffic stream (TS) for the RTA session, by said responder station to the initiator station; and (vi) establishing said traffic stream (TS) in a medium access control (MAC) protocol which provides Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA)”). It is therefore unclear if the responder station is intended to be the same as the claimed apparatus, if the responder station is intended to be different from the claimed apparatus (and the claimed apparatus is somehow performing functionality of a different station), or if some other interpretation is intended. Claim 9 is thus indefinite. For the purpose of this examination, the Examiner will interpret such claim language reasonably broadly wherein “a station operating as a responder station” is potentially the same as the claimed apparatus.	Regarding claim 15, the claim has been amended to recite “(a) operating wireless communication circuits as station in a wireless local area network (WLAN) executing a communications protocol . . . in which stations perform different roles,” which appears to recite operating wireless communication circuits as a single station in a WLAN wherein stations perform different roles. However, the claims later recite functionality pertaining to multiple stations such as an initiator station and a responder station “wherein the initiator station and responder station are each either an AP or non-AP station on the IEEE 802.11 network.” It is therefore unclear if the claims are intended to recite that the wireless communication circuits operate as a plurality of stations in the WLAN, if the initiator station and/or the receiver station are possibly different stations from the claimed “station,” if one of the initiator station or the receiver station is intended to be the claimed “station,” or if some other interpretation is intended. Additionally, the claim recites “the IEEE 802.11 network” which lacks antecedent basis. It is unclear if such a network is intended to refer to “a wireless local area network (WLAN)” or to some different network. Claim 15 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein the wireless communication circuits may operate as a plurality of stations which include the initiator station and the responder station. The Examiner will also interpret “the IEEE 802.11 network” reasonably broadly as potentially being the same as “a wireless local area network (WLAN).”	Regarding claims 2-8, 10-14, and 16-20, the claims are rejected because they depend from rejected independent claims 1, 9, and 15 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti et al. (US 2021/0075675, Cavalcanti hereinafter, full support for cited subject matter exists in provisional application No. 62/926,636 and provisional application No. 62/926,652) in view of Tomici et al. (US 2016/0227467, Tomici hereinafter).	Regarding claim 1, Cavalcanti teaches an apparatus for wireless communication in a network (AP or user device such as a non-AP STA; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]), the apparatus comprising: 	(a) a wireless communication circuit, as a station which is either an access point (AP) or non-AP station (AP or user device such as a non-AP STA; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]), configured for wirelessly communicating over at least one channel with at least one other wireless station (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of communications circuitry, a transceiver, and antennae, which may all be broadly reasonably interpreted both individually and collectively as a wireless communication circuit configured for wirelessly communicating over at least one channel with at least one other wireless station; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]) on a local area network (WLAN) in its reception area; 	(b) a processor coupled to said station configured for operating on the WLAN (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of processing circuitry configured for operating on the WLAN; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]); 	(c) a non-transitory memory storing instructions executable by the processor (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of a non-transitory memory storing instructions executable by the processing circuitry; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]); and 	(d) wherein said instructions, when executed by the processor, perform steps of an IEEE 802.11 WLAN protocol in which stations perform different roles (802.11 standards are discussed as being used for communication between devices such as user devices and APs (which may be broadly reasonably interpreted as stations that perform different roles); Cavalcanti; Fig. 1; [0031], [0061], [0068], [0070], [0073], [0085]-[0086] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)), comprising: 		(i) operating said station in a protocol which supports communicating real-time application (RTA) packets that are sensitive to communication delays (Traffic may include time-sensitive networking (TSN) traffic that has requirements related to time sensitivity such as periodicity, maximum packet/burst size, latency deadlines, and reliability requirements. Such TSN traffic having such requirements may be broadly reasonably interpreted as real-time application (RTA) packets that are sensitive to communication delays. The device may thus be broadly reasonably interpreted as operating said station in a protocol which supports communicating real-time application (RTA) packets that are sensitive to communication delays; Cavalcanti; Figs. 5 and 7; [0030]-[0031], [0085]-[0086]) as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist (As can be seen in at least paragraph [0065], time sensitive traffic and non-time-sensitive traffic may coexist in the same network. As can be seen in at least paragraph [0086], TSN traffic is described as being transmitted in a traffic stream (TS), and thus the network may be broadly reasonably interpreted as supporting traffic stream (TS) operations. The device may thus be broadly reasonably interpreted as supporting non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist; Cavalcanti; Figs. 5 and 7; [0065], [0085]-[0086]); 		(ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets (As was also discussed above, at least paragraph [0065] teaches that real-time application packets and non-real-time application packets may coexist in the network. At least paragraph [0086] (as well as the majority of the Cavalcanti reference) also discusses transmission of TSN traffic (i.e., RTA packets) according to its requirements. Such transmission of TSN traffic according to its requirements in combination with the coexistence of real-time application packets and non-real-time application packets may be broadly reasonably interpreted as distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets; Cavalcanti; Figs. 5 and 7; [0065], [0085]-[0086]); 		(iii) receiving a request for establishing a traffic stream (TS) for an RTA session from another station operating as an initiator station, as received at the station operating as a responder station (As can be seen for instance in at least Figs. 5 and 7, activation of a TSN stream may be initiated by a STA (e.g., the ADDTS request). Such a request may be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session. The ADDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session. The ADDTS Request for establishing the TS transmitted by the STA in Figs. 5 and 7 may be broadly reasonably interpreted as being received by the AP (i.e., a station operating as a responder station) when the ADDTS Request is interpreted as the claimed request. The DDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as being received by the STA (i.e., a station operating as a responder station) when the DDTS Reserve Request is interpreted as the claimed request; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); wherein the initiator station and responder station are each either an AP or non-AP station on the IEEE 802.11 network (IEEE 802.11 standards are discussed as being used for communication between devices such as user devices and APs. The initiator station and responder station may thus be broadly reasonably interpreted as being either an AP or non-AP station on the IEEE 802.11 network; Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti));		(iv) checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session from the initiator station (At least paragraph [0086] teaches that the AP may decide whether the TSN request is acceptable or not (i.e., the AP checks whether it can satisfy the traffic stream requirement). At least paragraph [0089] teaches that the AP may trigger an admission control procedure to decide whether to admit a new TSN stream when the AP receives a request to set up a TSN stream, which may also be broadly reasonably interpreted as checking whether it can satisfy the traffic stream requirement of the RTA session. At least Fig. 7 and its corresponding description depicts a potential loop of multiple ADDTS Request/ADDTS Response exchanges, which may also be broadly reasonably interpreted as checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session from the initiator station; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); and 		(v) responding with indications on whether it will accept or deny the traffic stream (TS) for the RTA session, by the responder station to the initiator station (Transmission of the ADDTS Response in response to the ADDTS Request may be broadly reasonably interpreted as responding with indications on whether it will accept or deny the traffic stream (TS) for the RTA session, by the responder station to the initiator station; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]).	However, although Cavalcanti discusses the use of channel sensing (Cavalcanti; [0149], [0158], [0175], [0186]), Cavalcanti does not specifically disclose the protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA).	Tomici teaches the protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA) (IEEE 802.11 communications protocols may include the use of EDCA, which is a prioritized CSMA/CA contention-based access mechanism. The protocol may thus be broadly reasonably interpreted as supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA); Tomici; Table 3; [0038], [0045]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavalcanti with regard to traffic streams with the teachings as in Tomici with regard to 802.11 requirements for QoS information for EDCA Access Categories that include streaming traffic. The motivation for doing so would have been to increase reliability and interoperability by operating according to IEEE 802.11 standards (Tomici; Table 3; [0045]-[0046]).	Regarding claim 15, Cavalcanti teaches a method and an apparatus for wireless communication in a network (AP or user device such as a non-AP STA; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]), the apparatus comprising: 	(a) operating wireless communication circuits as station in a wireless local area network (WLAN) executing a communications protocol in which stations perform different roles in communicating real-time application (RTA) packets that are sensitive to communication delays (Traffic may include time-sensitive networking (TSN) traffic that has requirements related to time sensitivity such as periodicity, maximum packet/burst size, latency deadlines, and reliability requirements. Such TSN traffic having such requirements may be broadly reasonably interpreted as real-time application (RTA) packets that are sensitive to communication delays. Devices transmitting such RTA packets may be broadly reasonably interpreted as performing different roles than devices receiving such packets. STAs and APs may also be broadly reasonably interpreted as stations that perform different roles. Cavalcanti may thus be broadly reasonably interpreted as operating said wireless communication circuits as station in a wireless local area network (WLAN) executing a communications protocol in which stations perform different roles in communicating real-time application (RTA) packets that are sensitive to communication delays; Cavalcanti; Figs. 5 and 7; [0030]-[0031], [0085]-[0086]) as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist (As can be seen in at least paragraph [0065], time sensitive traffic and non-time-sensitive traffic may coexist in the same network. As can be seen in at least paragraph [0086], TSN traffic is described as being transmitted in a traffic stream (TS), and thus the network may be broadly reasonably interpreted as supporting traffic stream (TS) operations. The device may thus be broadly reasonably interpreted as supporting non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist; Cavalcanti; Figs. 5 and 7; [0065], [0086]); 	(b) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets (As was also discussed above, at least paragraph [0065] teaches that real-time application packets and non-real-time application packets may coexist in the network. At least paragraph [0086] (as well as the majority of the Cavalcanti reference) also discusses transmission of TSN traffic (i.e., RTA packets) according to its requirements. Such transmission of TSN traffic according to its requirements in combination with the coexistence of real-time application packets and non-real-time application packets may be broadly reasonably interpreted as distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets; Cavalcanti; Figs. 5 and 7; [0065], [0086]); 	(c) generating a request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session (As can be seen for instance in at least Figs. 5 and 7, activation of a TSN stream may be initiated by a STA (e.g., the ADDTS request). Such a request may be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session. The ADDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); 	(d) receiving the request for establishing the traffic stream (TS) from the initiator station, at a station operating as a responder station (The ADDTS Request for establishing the TS transmitted by the STA in Figs. 5 and 7 may be broadly reasonably interpreted as being received by the AP (i.e., a station operating as a responder station) when the ADDTS Request is interpreted as the claimed request. The DDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as being received by the STA (i.e., a station operating as a responder station) when the DDTS Reserve Request is interpreted as the claimed request; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); wherein the initiator station and responder station are each either an AP or non-AP station on the IEEE 802.11 network (IEEE 802.11 standards are discussed as being used for communication between devices such as user devices and APs. The initiator station and responder station may thus be broadly reasonably interpreted as being either an AP or non-AP station on the IEEE 802.11 network; Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti));	(e) checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session (At least paragraph [0086] teaches that the AP may decide whether the TSN request is acceptable or not (i.e., the AP checks whether it can satisfy the traffic stream requirement). At least paragraph [0089] teaches that the AP may trigger an admission control procedure to decide whether to admit a new TSN stream when the AP receives a request to set up a TSN stream, which may also be broadly reasonably interpreted as checking whether it can satisfy the traffic stream requirement of the RTA session. At least Fig. 7 and its corresponding description depicts a potential loop of multiple ADDTS Request/ADDTS Response exchanges, which may also be broadly reasonably interpreted as checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); and 	(f) responding, by said responder station, to the initiator station indicating whether it will accept or deny the traffic stream (TS) for the RTA session (Transmission of the ADDTS Response in response to the ADDTS Request may be broadly reasonably interpreted as responding, by said responder station, to the initiator station indicating whether it will accept or deny the traffic stream (TS) for the RTA session; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]).	However, although Cavalcanti discusses the use of channel sensing (Cavalcanti; [0149], [0158], [0175], [0186]), Cavalcanti does not specifically disclose the communications protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA).	Tomici teaches the communications protocol supports Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA) (IEEE 802.11 communications protocols may include the use of EDCA, which is a prioritized CSMA/CA contention-based access mechanism. The communications protocol may thus be broadly reasonably interpreted as supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA); Tomici; Table 3; [0038], [0045]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavalcanti with regard to traffic streams with the teachings as in Tomici with regard to 802.11 requirements for QoS information for EDCA Access Categories that include streaming traffic. The motivation for doing so would have been to increase reliability and interoperability by operating according to IEEE 802.11 standards (Tomici; Table 3; [0045]-[0046]).	Regarding claim 2, Cavalcanti and Tomici teach the limitations of claim 1.	Cavalcanti further teaches said traffic stream (TS) represents data transmissions under the same traffic specification and QoS requirement (A request for a TSN stream may include information regarding the requirements for the data transmitted over such a stream, including periodicity, maximum packet/burst size, latency deadlines and reliability requirements. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Such a traffic stream may be broadly reasonably interpreted as representing data transmissions under the same traffic specification and QoS requirement; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Tomici further teaches the TS represents a set of Medium Access Communication Service Data Units (MSDUs) (As can be seen for instance in at least Table 3, QoS information may include MSDU loss percentages and MSDU error ratios for different traffic classes including streaming. A traffic stream may thus be broadly reasonably interpreted as being comprised of MSDUs, and thus as representing a set of MSDUs; Tomici; Table 3; [0045]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavalcanti with regard to traffic streams with the teachings as in Tomici with regard to 802.11 requirements for QoS information for EDCA Access Categories that include streaming traffic. The motivation for doing so would have been to increase reliability and interoperability by operating according to IEEE 802.11 standards (Tomici; Table 3; [0045]-[0046]).	Regarding claim 3, Cavalcanti and Tomici teach the limitations of claim 1.	Cavalcanti further teaches said traffic stream (TS) is performed in a medium access control (MAC) protocol (TSN streams may include the use of medium access control (MAC); Cavalcanti; [0058], [0097], [0206], [0226]).	Tomici further teaches providing Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) (EDCA is described as a prioritized CSMA/CA contention-based access mechanism. CSMA/CA may thus be broadly reasonably interpreted as being provided for transmission of EDCA Access Categories (which includes streaming); Tomici; Table 3; [0038], [0045]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavalcanti with regard to traffic streams with the teachings as in Tomici with regard to 802.11 requirements for QoS information for EDCA Access Categories that include streaming traffic. The motivation for doing so would have been to increase reliability and interoperability by operating according to IEEE 802.11 standards (Tomici; Table 3; [0045]-[0046]).	Regarding claims 4 and 16, Cavalcanti and Tomici teach the limitations of claims 1 and 15 respectively.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates that the traffic stream (TS) requires deterministic service (As can be seen for instance in at least paragraph [0033], supported TSN capabilities include deterministic time-aware data delivery for TSN traffic streams. A request for such a TSN stream including deterministic time-aware data delivery such as the ADDTS request in at least Figs. 5 and 7 may thus be broadly reasonably interpreted as a request that indicates that the traffic stream (TS) requires deterministic service when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0033], [0086], [0089], [0092], [0095]).	Regarding claims 5 and 17, Cavalcanti and Tomici teach the limitations of claims 1 and 15 respectively.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates RTA session requirements selected from the group consisting of latency, jitter and packet loss (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates RTA session requirements selected from the group consisting of latency, jitter and packet loss when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claims 6 and 18, Cavalcanti and Tomici teach the limitations of claims 1 and 15 respectively.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates packet lifetime of the traffic stream in the traffic stream request (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. Requirements such as periodicity, latency deadlines, and reliability requirements may be broadly reasonably interpreted as indications of packet lifetime. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, minimum service interval, reliability level, and link stability index, which may also be broadly reasonably interpreted as indicating required packet lifetime. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates packet lifetime of the traffic stream in the traffic stream request when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claims 7 and 19, Cavalcanti and Tomici teach the limitations of claims 1 and 15 respectively.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates an RTA priority in the traffic stream request (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. Such requirements may be broadly reasonably interpreted as being indicative of priority of the TSN traffic and thus as indicating an RTA priority. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Such requirements may also be broadly reasonably interpreted as being indicative of priority of the TSN traffic and thus as indicating an RTA priority. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates an RTA priority in the traffic stream request when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claims 8 and 20, Cavalcanti teaches teach the limitations of claims 1 and 15 respectively.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request includes a request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges (As can be seen for instance in at least Figs. 5 and 7 and their corresponding descriptions, TSN stream establishment may include transmission of an ADDTS Request including a TSN bit as part of a traffic specification (TSPEC) element. Fig. 7 also depicts a potential loop including multiple ADDTS Request/ADDTS Response exchanges. Such a TSN bit in connection with establishing a TSN stream in accordance with Figs. 5 and 7 may be broadly reasonably interpreted as a request that includes a request for the responder station to set up a TSN stream via an ADDTS Request/ADDTS Response exchange such as those depicted in Figs. 5 and 7; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]).	Tomici further teaches the request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges comprises a request for the responder station to indicate a reason for denying the traffic stream (TS) request (As can be seen for instance in at least Figs. 6-7, an 802.11e ADDTS response comprising a TSPEC/TCLAS may grant or deny a request to set up a traffic stream using an ADDTS Request comprising a TSPEC/TCLAS. The TSPEC may include traffic specification information and the TCLAS may include traffic classification information. A TSPEC/TCLAS received in an ADDTS Response denying establishment of a traffic stream may thus be broadly reasonably interpreted as an indication of information regarding a reason for denying the traffic stream request. A request for the responder station to set up a stream (such as an ADDTS request) may thus also be broadly reasonably interpreted as a request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges comprises a request for the responder station to indicate a reason for denying the traffic stream (TS) request; Tomici; Figs. 6-7; [0059], [0063]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavalcanti wherein a request for establishment of a TSN traffic stream includes exchange of one or more ADDTS Request/ADDTS Response messages (Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]) to include that the ADDTS Response message(s) include feedback information regarding denial of the traffic stream such as TSPEC/TCLAS information as taught by Tomici and as used in 802.11 standards (Tomici; Figs. 6-7; [0059], [0063]). With such a modification wherein ADDTS Request/ADDTS response exchange(s) include feedback data such as TSPEC/TCLAS, transmission of a request for such a traffic stream establishment procedure may be broadly reasonably interpreted as a request for the responder indication to indicate a reason for denying the traffic stream (TS) request. The suggestion/motivation to do so would have been to provide feedback information in ADDTS response messages as taught by Tomici and as used in 802.11 standards (Tomici; Figs. 6-7; [0059], [0063]).	Regarding claim 9, Cavalcanti teaches an apparatus for wireless communication in a network (AP or user device such as a non-AP STA; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]), the apparatus comprising: 	(a) a wireless communication circuit, as a station which is either an access point (AP) or non-AP station, configured for wirelessly communicating over at least one channel with at least one other wireless station (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of communications circuitry, a transceiver, and antennae, which may all be broadly reasonably interpreted both individually and collectively as a wireless communication circuit, as a station which is either an access point (AP) or non-AP station, configured for wirelessly communicating over at least one channel with at least one other wireless station; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]) on a local area network (WLAN) in its reception area; 	(b) a processor coupled to said station configured for operating on the WLAN (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of processing circuitry. A processor may thus be broadly reasonably interpreted as being coupled to said station configured for operating on the WLAN; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]); 	(c) a non-transitory memory storing instructions executable by the processor (As can be seen in at least Fig. 19, the AP or user device such as a non-AP STA may be comprised of a non-transitory memory storing instructions executable by the processing circuitry; Cavalcanti; Figs. 1-3, 5, 7, and 19; [0205]-[0211]); and 	(d) wherein said instructions, when executed by the processor, perform steps of a WLAN protocol in which stations perform different roles (802.11 standards are discussed as being used for communication between devices such as user devices and APs (which may be broadly reasonably interpreted as stations that perform different roles); Cavalcanti; Fig. 1; [0031], [0061], [0068], [0070], [0073], [0085]-[0086] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)), comprising: 		(i) operating said station in an IEEE 802.11 protocol (IEEE 802.11 standards are discussed as being used for communication between devices such as user devices and APs. Devices including APs and non-APs may thus be broadly reasonably interpreted as operating in an IEEE 802.11 protocol; Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)) configured to support communicating real-time application (RTA) packets that are sensitive to communication delays (Traffic may include time-sensitive networking (TSN) traffic that has requirements related to time sensitivity such as periodicity, maximum packet/burst size, latency deadlines, and reliability requirements. Such TSN traffic having such requirements may be broadly reasonably interpreted as real-time application (RTA) packets that are sensitive to communication delays. The device may thus be broadly reasonably interpreted as operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays; Cavalcanti; Figs. 1, 5, and 7; [0030]-[0031], [0085]-[0086]) as well as non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist (As can be seen in at least paragraph [0065], time sensitive traffic and non-time-sensitive traffic may coexist in the same network. As can be seen in at least paragraph [0086], TSN traffic is described as being transmitted in a traffic stream (TS), and thus the network may be broadly reasonably interpreted as supporting traffic stream (TS) operations. The device may thus be broadly reasonably interpreted as supporting non-real time packets over a network supporting traffic stream (TS) operations in which real time application (RTA) traffic and non-RTA traffic coexist; Cavalcanti; Figs. 5 and 7; [0065], [0086]); 		(ii) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets (As was also discussed above, at least paragraph [0065] teaches that real-time application packets and non-real-time application packets may coexist in the network. At least paragraph [0086] (as well as the majority of the Cavalcanti reference) also discusses transmission of TSN traffic (i.e., RTA packets) according to its requirements. Such transmission of TSN traffic according to its requirements in combination with the coexistence of real-time application packets and non-real-time application packets may be broadly reasonably interpreted as distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets; Cavalcanti; Figs. 5 and 7; [0065], [0086]); 		(iii) receiving the request for establishing the traffic stream (TS) from the initiator station, at a station operating as a responder station (As can be seen for instance in at least Figs. 5 and 7, activation of a TSN stream may be initiated by a STA (e.g., the ADDTS request). Such a request may be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session. The ADDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as a generated request from an initiator station to another station in the local area network (WLAN) requesting establishment of a traffic stream (TS) for an RTA session. The ADDTS Request for establishing the TS transmitted by the STA in Figs. 5 and 7 may be broadly reasonably interpreted as being received by the AP (i.e., a station operating as a responder station) when the ADDTS Request is interpreted as the claimed request. The DDTS Reserve Request frame transmitted by the AP in Fig. 7 may also be broadly reasonably interpreted as being received by the STA (i.e., a station operating as a responder station) when the DDTS Reserve Request is interpreted as the claimed request; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]), wherein the initiator station and responder station are each either an AP or non-AP station on the IEEE 802.11 network (IEEE 802.11 standards are discussed as being used for communication between devices such as user devices and APs. The initiator station and responder station may thus be broadly reasonably interpreted as being either an AP or non-AP station on the IEEE 802.11 network; Cavalcanti; Figs. 1, 5, and 7; [0031], [0061], [0068], [0070], [0073], [0085]-[0086], [0089], [0092], [0095] (multiple paragraphs cited for emphasis in response to Applicant’s arguments, the Examiner would also like to note that use of IEEE 802.11 is cited 98 times through Cavalcanti)); wherein said traffic stream (TS) represents data transmissions under the same traffic specification and QoS requirement (A request for a TSN stream may include information regarding the requirements for the data transmitted over such a stream, including periodicity, maximum packet/burst size, latency deadlines and reliability requirements. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Such a traffic stream may be broadly reasonably interpreted as representing data transmissions under the same traffic specification and QoS requirement; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]); 		(iv) checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session from the initiator station (At least paragraph [0086] teaches that the AP may decide whether the TSN request is acceptable or not (i.e., the AP checks whether it can satisfy the traffic stream requirement). At least paragraph [0089] teaches that the AP may trigger an admission control procedure to decide whether to admit a new TSN stream when the AP receives a request to set up a TSN stream, which may also be broadly reasonably interpreted as checking whether it can satisfy the traffic stream requirement of the RTA session. At least Fig. 7 and its corresponding description depicts a potential loop of multiple ADDTS Request/ADDTS Response exchanges, which may also be broadly reasonably interpreted as checking, by said responder station, whether it can satisfy the traffic stream requirement of the RTA session from the initiator station; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); and 		(v) responding, with indications on whether to accept or deny the traffic stream (TS) for the RTA session, by said responder station to the initiator station (Transmission of the ADDTS Response in response to the ADDTS Request may be broadly reasonably interpreted as responding, with indications on whether to accept or deny the traffic stream (TS) for the RTA session, by said responder station to the initiator station; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]); and		(vi) establishing said traffic stream (TS) in a medium access control (MAC) protocol (TSN streams may include the use of medium access control (MAC). Established traffic streams may thus be broadly reasonably interpreted as being established in a MAC protocol; Cavalcanti; [0058], [0097], [0206], [0226]).	However, although Cavalcanti discusses the use of channel sensing (Cavalcanti; [0149], [0158], [0175], [0186]), Cavalcanti does not specifically disclose the TS represents a set of Medium Access Communication Service Data Units (MSDUs); 	the protocol supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA); and	providing Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA).	Tomici teaches the TS represents a set of Medium Access Communication Service Data Units (MSDUs) (As can be seen for instance in at least Table 3, QoS information may include MSDU loss percentages and MSDU error ratios for different traffic classes including streaming. A traffic stream may thus be broadly reasonably interpreted as being comprised of MSDUs, and thus as representing a set of MSDUs; Tomici; Table 3; [0045]-[0046]); and	the protocol supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA) (IEEE 802.11 communications protocols may include the use of EDCA, which is a prioritized CSMA/CA contention-based access mechanism. The protocol may thus be broadly reasonably interpreted as supporting Carrier Sense Multiple Access / Collision Avoidance (CSMA / CA); Tomici; Table 3; [0038], [0045]-[0046]); and	providing Carrier Sense Multiple Access/Collision Avoidance (CSMA/CA) (EDCA is described as a prioritized CSMA/CA contention-based access mechanism. CSMA/CA may thus be broadly reasonably interpreted as being provided for transmission of EDCA Access Categories (which includes streaming); Tomici; Table 3; [0038], [0045]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Cavalcanti with regard to traffic streams with the teachings as in Tomici with regard to 802.11 requirements for QoS information for EDCA Access Categories that include streaming traffic. The motivation for doing so would have been to increase reliability and interoperability by operating according to IEEE 802.11 standards (Tomici; Table 3; [0045]-[0046]).Caval	Regarding claim 10, Cavalcanti and Tomici teach the limitations of claim 9.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates that the traffic stream (TS) requires deterministic service (As can be seen for instance in at least paragraph [0033], supported TSN capabilities include deterministic time-aware data delivery for TSN traffic streams. A request for such a TSN stream including deterministic time-aware data delivery such as the ADDTS request in at least Figs. 5 and 7 may thus be broadly reasonably interpreted as a request that indicates that the traffic stream (TS) requires deterministic service when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0033], [0086], [0089], [0092], [0095]).	Regarding claim 11, Cavalcanti and Tomici teach the limitations of claim 9.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates RTA session requirements selected from the group consisting of latency, jitter and packet loss (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates RTA session requirements selected from the group consisting of latency, jitter and packet loss when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claim 12, Cavalcanti and Tomici teach the limitations of claim 9.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates packet lifetime of the traffic stream in the traffic stream request (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. Requirements such as periodicity, latency deadlines, and reliability requirements may be broadly reasonably interpreted as indications of packet lifetime. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, minimum service interval, reliability level, and link stability index, which may also be broadly reasonably interpreted as indicating required packet lifetime. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates packet lifetime of the traffic stream in the traffic stream request when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claim 13, Cavalcanti and Tomici teach the limitations of claim 9.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request indicates an RTA priority in the traffic stream request (At least paragraph [0086] discusses that required TSN information may include information such as periodicity, maximum packet/burst size, latency deadlines and reliability requirements. Such requirements may be broadly reasonably interpreted as being indicative of priority of the TSN traffic and thus as indicating an RTA priority. At least paragraphs [0104]-[0109] discuss TSN requirements including minimum latency, minimum jitter, maximum payload size, minimum service interval, reliability level, and link stability index. Such requirements may also be broadly reasonably interpreted as being indicative of priority of the TSN traffic and thus as indicating an RTA priority. Transmission of such requirements may be broadly reasonably interpreted as transmission of a request that indicates an RTA priority in the traffic stream request when the request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095], [0104]-[0109]).	Regarding claim 14, Cavalcanti and Tomici teach the limitations of claim 9.	Cavalcanti further teaches when said request from an initiator station to another station in the local area network (WLAN) for establishment of a traffic stream (TS) for an RTA session is generated, the request includes a request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges (As can be seen for instance in at least Figs. 5 and 7 and their corresponding descriptions, TSN stream establishment may include transmission of an ADDTS Request including a TSN bit as part of a traffic specification (TSPEC) element. Fig. 7 also depicts a potential loop including multiple ADDTS Request/ADDTS Response exchanges. Such a TSN bit in connection with establishing a TSN stream in accordance with Figs. 5 and 7 may be broadly reasonably interpreted as a request that includes a request for the responder station to set up a TSN stream via an ADDTS Request/ADDTS Response exchange such as those depicted in Figs. 5 and 7; Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]).	Tomici further teaches the request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges comprises a request for the responder station to indicate a reason for denying the traffic stream (TS) request (As can be seen for instance in at least Figs. 6-7, an 802.11e ADDTS response comprising a TSPEC/TCLAS may grant or deny a request to set up a traffic stream using an ADDTS Request comprising a TSPEC/TCLAS. The TSPEC may include traffic specification information and the TCLAS may include traffic classification information. A TSPEC/TCLAS received in an ADDTS Response denying establishment of a traffic stream may thus be broadly reasonably interpreted as an indication of information regarding a reason for denying the traffic stream request. A request for the responder station to set up a stream (such as an ADDTS request) may thus also be broadly reasonably interpreted as a request for the responder station to set up a TSN stream via one or more ADDTS Request/ADDTS Response exchanges comprises a request for the responder station to indicate a reason for denying the traffic stream (TS) request; Tomici; Figs. 6-7; [0059], [0063]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavalcanti wherein a request for establishment of a TSN traffic stream includes exchange of one or more ADDTS Request/ADDTS Response messages (Cavalcanti; Figs. 5 and 7; [0086], [0089], [0092], [0095]) to include that the ADDTS Response message(s) include feedback information regarding denial of the traffic stream such as TSPEC/TCLAS information as taught by Tomici and as used in 802.11 standards (Tomici; Figs. 6-7; [0059], [0063]). With such a modification wherein ADDTS Request/ADDTS response exchange(s) include feedback data such as TSPEC/TCLAS, transmission of a request for such a traffic stream establishment procedure may be broadly reasonably interpreted as a request for the responder indication to indicate a reason for denying the traffic stream (TS) request. The suggestion/motivation to do so would have been to provide feedback information in ADDTS response messages as taught by Tomici and as used in 802.11 standards (Tomici; Figs. 6-7; [0059], [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474